
	
		I
		111th CONGRESS
		2d Session
		H. R. 5144
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Buffalo Bayou National Heritage Area in
		  the State of Texas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buffalo Bayou National Heritage Area
			 Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Buffalo Bayou
			 National Heritage Area, established in this Act.
			(2)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by this Act.
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under this Act.
			(4)MapThe
			 term map means the map entitled Buffalo Bayou National
			 Heritage Area Proposed Boundary, numbered T11/101,592, and dated March
			 2010.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Texas.
			3.Buffalo Bayou
			 National Heritage Area
			(a)EstablishmentThere
			 is established in the State the Buffalo Bayou National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall consist of areas included in the map in Harris County,
			 Texas.
			(c)MapA
			 map of the Heritage Area shall be—
				(1)included in the
			 management plan; and
				(2)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
				(d)Management
			 entityThe management entity for the Heritage Area shall be the
			 Buffalo Bayou National Heritage Area Corporation.
			4.Administration
			(a)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 management entity, may use amounts made available under this Act to—
				(1)make grants to the
			 State or a political subdivision of the State, nonprofit organizations, and
			 other persons;
				(2)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
				(3)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, and heritage programming;
				(4)obtain money or
			 services from any source including any that are provided under any other
			 Federal law or program;
				(5)contract for goods
			 or services; and
				(6)undertake to be a
			 catalyst for any other activity that furthers the Heritage Area and is
			 consistent with the approved management plan.
				(b)DutiesThe
			 management entity shall—
				(1)in accordance with
			 section 5, prepare and submit a management plan for the Heritage Area to the
			 Secretary;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in carrying out the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values in the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with Heritage Area themes;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access,
			 and sites of interest are posted throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
				(4)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(5)for any year that
			 Federal funds have been received under this Act—
					(A)submit an annual
			 report to the Secretary that describes the activities, expenses, and income of
			 the management entity (including grants to any other entities during the year
			 that the report is made);
					(B)make available to
			 the Secretary for audit all records relating to the expenditure of the funds
			 and any matching funds; and
					(C)require, with
			 respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available to the
			 Secretary for audit all records concerning the expenditure of the funds;
			 and
					(6)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
				(c)Prohibition on
			 the acquisition of real propertyThe management entity shall not
			 use Federal funds made available under this Act to acquire real property or any
			 interest in real property.
			(d)Cost-Sharing
			 requirementThe Federal share
			 of the cost of any activity carried out using any assistance made available
			 under this Act shall be 50 percent.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the management entity shall submit to the Secretary for approval a
			 proposed management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)incorporate an
			 integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, and recreational
			 resources of the Heritage Area;
				(2)take into
			 consideration State and local plans;
				(3)include—
					(A)an inventory
			 of—
						(i)the
			 resources located in the core area described in section 4(b); and
						(ii)any
			 other property in the core area that—
							(I)is related to the
			 themes of the Heritage Area; and
							(II)should be
			 preserved, restored, managed, or maintained because of the significance of the
			 property;
							(B)comprehensive
			 policies, strategies, and recommendations for conservation, funding,
			 management, and development of the Heritage Area;
					(C)a description of
			 actions that governments, private organizations, and individuals have agreed to
			 take to protect the natural, historical, and cultural resources of the Heritage
			 Area;
					(D)a program of
			 implementation for the management plan by the management entity that includes a
			 description of actions to facilitate ongoing collaboration among partners
			 to—
						(i)promote plans for
			 resource protection, restoration, and construction; and
						(ii)specific
			 commitments for implementation that have been made by the management entity or
			 any government, organization, or individual for the first 5 years of
			 operation;
						(E)the identification
			 of sources of funding for carrying out the management plan;
					(F)analysis and
			 recommendations for means by which local, State, and Federal programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this Act; and
					(G)an interpretive
			 plan for the Heritage Area; and
					(4)recommend policies
			 and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques, including the development
			 of intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
				(c)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the management entity shall
			 be ineligible to receive additional funding under this Act until the date that
			 the Secretary receives and approves the management plan.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the management
			 entity is representative of the diverse interests of the Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
					(B)the management
			 entity has afforded adequate opportunity, including public hearings, for public
			 and governmental involvement in the preparation of the management plan;
			 and
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the
			 management entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 180
			 days after the receipt of any proposed revision of the management plan from the
			 management entity, approve or disapprove the proposed revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines makes a substantial change
			 to the management plan.
					(B)Use of
			 fundsThe management entity shall not use Federal funds
			 authorized by this Act to carry out any amendments to the management plan until
			 the Secretary has approved the amendments.
					6.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
			(c)Other Federal
			 agenciesNothing in this
			 Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				7.Private property
			 protectionNothing in this
			 Act—
			(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
			(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			8.Water
			 rights
			(a)Statement of
			 policyNothing in this Act is meant to modify the Rio Grande
			 Natural Area Act.
			(b)ApplicabilityNothing
			 in this Act—
				(1)amends, modifies,
			 or is in conflict with the Act of May 31, 1939 (53 Stat. 785, chapter
			 155);
				(2)authorizes the
			 regulation of private land in the Heritage Area;
				(3)authorizes the
			 imposition of any mandatory streamflow requirements;
				(4)creates an express
			 or implied Federal reserved water right;
				(5)imposes any
			 Federal water quality standard within or upstream of the Heritage Area that is
			 more restrictive than would be applicable had the Heritage Area not been
			 established; or
				(6)prevents the State
			 of Texas from acquiring an instream flow through the Heritage Area under the
			 terms, conditions, and limitations of State law to assist in protecting the
			 natural environment to the extent and for the purposes authorized by State law.
				9.Evaluation
			 Report
			(a)In
			 generalNot later than 3
			 years before the date on which authority for Federal funding terminates for the
			 Heritage Area, the Secretary shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the management entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					10.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000, of which not
			 more than $1,000,000 may be made available for any fiscal year.
		11.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date that funds are first made available to carry out this
			 Act.
		
